CaS€ 8-19-71382-&8'[ DOC 31 Filed 04/09/19 Entered 04/09/19 13232:06

 

Fi|l in this information to identify your case:

Debmrr §“"@De<,(/ W/‘YM

First Name d Middle Name Last Name

Debtor 2
(SpOuSe, if filing) First Name Middle blame Last Name

 

United States Bankrupt y Court for the: Easlern Disfrict of New York

Case number // }6 f 7/ z g ‘?/“ (S\ale)

(lf known)

\S\r) £W€£ck ifrhis is an

amended filing

 

 

Ofticial Form 108
Statement of lntention for lndividuals Filing Under Chapter 7 12/15

 

lf you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
lf two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

List Your Creditors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Oft‘lcial Form 106D), fill in the
information below.

ldentify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
ya debt? as exempt on Schedule C?

Creditor’s w (/LL 5 ha f 013 Surrender the property. Q,(

name: ..¢

q § rem Retain the property and redeem it. n Yes
. . _ ¢»- j ’
§;;?:;'On Of l’/ 3 &) n M 616 y ch c), n Retain the property and enter into a
Reafiinnation Agreement.

securing deth graff/alj SFE)§M f Ny //é/»;;J@

Retain the property and [explain]:

 

1

CrediiOr`S ` . _/ U§urrenderthe ro e .
name: ' j ; 557 FLIZ p p ny

E] Retain the property and redeem it.

F,/z£ c£r,§[;;§

523

       
   

  

Description 0

PFOPSFW \
securing deb

" / n Retain the property and enter into a
l .
Reafrirmatlon Agreement.

06'/€ iq l‘-/ § j;//}b~€ f /V¢/ // 5’7 cl Retain the property and [explain]:

».¢

 

 

Cr€dit°"$ n Surrender the property. n No
namer
n Retain the property and redeem it. n Yes
E;;C:r‘:;'on Of n Retain the property and enter into a
Reaffirmation Agreement.

securing debt
n Retain the property and [explain]:

 

 

Creditor`s m Surrender the property. 0 NO
name:
_ v n Retain the property and redeem it. n Yes
E;;(;Y;'On of n Retain the property and enter into a
Reaiiirmation Agreement.

securing debt
n Retain the property and [exp|ain]:

 

58
Of‘ficial Form 108 Statement of lntention for lndividuals Filing Under Chapter 7

CaS€ 8-19-71382-&8'[ DOC 31 Filed 04/09/19 Entered 04/09/19 13232:06

Deblort C€/U %QNA WM CaSe number (lfknown) g/) 6) l 7)3 g/y

F\rs! Name l_ast Name

m List your Unexpired Personal Property Leases

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (foicial Form 1066),
till in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 

 

 

 

 

 

Describe your unexpired personal property leases Will the lease be assumed?

Lessor’s name: [] NO
El Yes

Description of leased

property:

Lessor's name: [] No
l] Y

Description of leased es

PFOP€FW?

Lessor's name: n No

Description of leased m Yes

property:

Lessor’s name: [] No
n Yes

Description of leased

property:

Lessor's name: n No
n Yes

Description of leased

property:

Lessor's name: E] No

. . a Yes

Descnptron of leased

property:

Lessor's name: l;] No
n Yes

Description of leased
property:

 

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
personal property that is subject to an unexpired lease.

Xé/<A //r,Z’/K X

 

 

, v .
Signattézf Debtor 1 Signature of Debtor 2
Date .g£ §/Zé §§ Date

MM/ DD / vY MM/ DDI w¥v

59
Ofticial Form 108 Statement of |ntention for individuals Filing Under Chapter 7

